16-22556-rdd           Doc 68           Filed 12/10/18    Entered 12/10/18 12:23:57    Main Document
                                                         Pg 1 of 1
                                      Tirelli & Wallshein, LLP
   Westchester Financial Center                                          115 Broad Hollow Road
   50 MAIN STREET, SUITE 405                                             SUITE 350
   WHITE PLAINS, NEW YORK 10606                                          MELVILLE, NY 11747
   PHONE (914)732-3222                                                   (631)824-6555
   Linda M. Tirelli*
   Charles H. Wallshein**
   *Admitted CT, USDCCT, SDNY, EDNY and SCOTUS
   **Admitted NY, USDC EDNY



                                                                         December 10, 2018

   Hon. Robert D. Drain
   United States Bankruptcy Court – SDNY
   300 Quarropas Street
   White Plains, NY 10601

                                           Re.: Justo Reyes Chapter 13 Debtor
                                               S.D.N.Y. Case No.: 16-22556

   Dear Judge Drain:

   Please be advised this law office represents Debtor, Justo Reyes, in regards to the filing
   of a Chapter 13 bankruptcy.

   On consent of all parties, all matters scheduled for December 12, 2018 are adjourned to
   March 13, 2019 at 10:00 AM. This adjournment has been made with permission from
   Mr. Arturo Tavarez of your Honor’s Chambers.

   Thank you for your kind attention to this matter. Please do not hesitate to contact this
   office should you have any questions or concerns.

                                                                         Very truly yours,
                                                                         /s/ Melissa Showers
                                                                         Melissa Showers
                                                                         Legal Assistant
   CC: Krista M. Preuss
